Citation Nr: 1438148	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for migraine headaches, in excess of 30 percent prior to November 25, 2008, and in excess of 50 percent from November 25, 2008.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to October 1994. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2006, correspondence was received from the Veteran requesting an increased rating for migraine headaches.  She appealed that determination to the Board.  In a July 2009 rating decision, an increased rating for migraines and service connection for PTSD were denied.  The Veteran also appealed the PTSD issue to the Board (as noted, the matter of an increased rating for headaches was already pending).

In a January 2011 rating decision, the RO granted an increased rating of 50 percent from November 25, 2008 for migraines.  That effective date represented the date that correspondence was received from the Veteran regarding her migraine headaches.  The RO also granted entitlement to service connection for major depressive episode and granted a 30 percent rating from the same date. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of an increased rating for migraine headaches remained in appellate status. 

In August 2011, the Board remanded this case for the Veteran to be afforded a Board hearing.  In November 2011, the Veteran testified before the undersigned at a Board hearing via video conference from the RO.  At that time, the Veteran clarified that although service connection had been granted for a psychiatric disorder, major depressive episode, she was still seeking service connection for PTSD, also.  In January 2013, the Board remanded this case.


FINDINGS OF FACT

1.  PTSD is attributable to service.

2.  The Veteran failed to report for her March 2014 examination scheduled by VA in conjunction with her increased rating claim for migraine headaches and good cause for her failure to report has not been shown.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  The claim for entitlement to an increased rating for migraine headaches is denied as a matter of law.  38 C.F.R. § 3.655 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

In this case, the Veteran asserts that she was repeatedly sexually harassed and assaulted during service by both male and female service members.  She related that she was the subject of unwelcome advances, groping, and other instances of sexual harassment.  She reported that she felt scared and intimidated.  Thus, the Board must pay particular attention to the requirements of 38 C.F.R. § 3.304(f)(5), which, as addressed above, provide that VA must consider other substitute forms of evidence and information, beyond that contained in the Veteran's service records, as possible evidence in support of the occurrence of a claimed in-service stressor related to personal assault.  Claims involving personal assaults fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.

The Veteran's service treatment records show that she was treated for depression and stress in October 1988 at which time the examiner indicated that the Veteran would not provide specific details about the circumstances which were causing her stress and a question mark was made on the report by the examiner.  The Veteran stated that she attempted to get pregnant in order to be transferred away from her harassers.  In support, her service treatment records show that in March 1987, she reported to the doctor that she was trying to conceive and that she had fertility concerns.  She did in fact become pregnant.  The Veteran s separation examination shows reports of excessive worry anxiety and depression.  A review of the service personnel records reflect that she was denied request for a transfer in March 1989.  Further, her personnel records also show a decrease in her performance evaluations from March 1986 to January 1987 then followed by a recommendation for advancement.  Once she was moved, her evaluations improved.

Thus, the Veteran's service treatment records as well as her service personnel records tend to substantiate her assertions that she was having difficulty during service, sought a transfer, and also became pregnant, which she indicated was a way for her to get away from her harassers.  In addition, she reported psychiatric symptomatology.  

Post-service, the Veteran has been variously diagnosed as having depression and PTSD.  VA medical records dated 2008-2009 reflect that the Veteran reported the inservice harassment.  She was diagnosed with both depression and PTSD.  A later October 2010 VA examination yielded a diagnosis of only major depressive episode with the examiner concluding that the criteria for PTSD were not met.  However, thereafter, VA records continued to diagnose "prolonged PTSD."  See, for example, April 27, 2011 VA outpatient record.  In August 2013, the Veteran's major depressive disorder (which is service-connected) was evaluated, but an evaluation for PTSD was not performed at that time.  

The evidence against the claim consists of the October 2010 VA examination report.  The evidence in support of the claim includes the Veteran's lay evidence, the supporting evidence in the service records, and VA outpatient records dated before and after the VA examination report which diagnosed PTSD.  Although the complete mental health examinations were not provided in these reports, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  In affording the Veteran the benefit-of-the-doubt, as required by VA law and regulations, there is evidence that tends to corroborate the existence of the claimed inservice stressors as well as post-service diagnoses of PTSD.  Therefore, there is credible and persuasive evidence which places the evidence for and against the claim in equipoise.  Accordingly, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule and service connection for PTSD is warranted.  

Migraine Headaches

The provisions of the VCAA have been fulfilled by information provided to the Veteran in multiple letters dated in October 2006, November 2006, October 2007, and March 2009.  The Veteran was notified of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  However, as discussed below, the Veteran failed to report for a VA examination scheduled in March 2014 for an evaluation of her headache disorder.  

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. §3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a scheduled medical examination, without good cause, a claim for an increase shall be denied without review of the evidence of record.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  See 38 C.F.R. § 3.655.

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  Rather, it is a claim for an increased rating that was filed in October 2006.

The Court has held that the burden was upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Court has held, however, that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q).

Following the Board's August 2011 remand, additional VA medical evidence was developed and received pertaining to the headache disorder.  The Board had instructed the RO to consider a higher rating for the migraine headaches, including on an extraschedular rating.  The RO determined that an additional examination was in fact needed and scheduled the Veteran for a VA (QTC) headaches examination in March 2014.  She was sent a letter in February 2014 and was provided the substance of 38 C.F.R. § 3.655 in that letter.  The notification was sent to the address of record.  The Veteran did not report for the examination and she has not provided any reason for failing to report for the examination.  In fact, a March 2014 rating decision informed her that VA proposed to actually decrease her disability rating for migraine headaches.  Still, there was no response from the Veteran.  

As the Veteran has provided no explanation for her failure to report for examination, the Board is satisfied that she received notice and failed to report to the scheduled VA examinations without good cause.  See 38 C.F.R. § 3.655.  Therefore, the increased rating claim on appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for PTSD is granted.

An increased evaluation for service-connected migraine headaches is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


